Citation Nr: 0433270	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  99-13 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected sinusitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left shoulder disorder, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected right ear hearing loss, currently evaluated 
as noncompensably disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  

Procedural history

The veteran served on active duty from July 1967 to February 
1969, from September 1970 to September 1973 and from June 
1974 to September 1979.  

The veteran was granted service connection for right ear 
hearing loss, a left shoulder disorder, and sinusitis in a 
June 1980 rating decision.  At that time, the RO assigned a 
10 percent disability rating for the left shoulder disorder 
and noncompensable disability ratings for the right ear 
hearing loss and sinusitis.  

In an April 1998 rating decision, the RO denied the veteran's 
claims of entitlement to increased disability ratings for his 
service connected right ear hearing loss, left shoulder 
disorder, and sinusitis.  The veteran disagreed with the 
April 1998 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in July 1999.  

In a June 1999 rating decision, the disability rating 
assigned the veteran's sinusitis was increased to 10 percent.  
In a January 2003 supplemental statement of the case (SSOC) 
the disability rating assigned the veteran's left shoulder 
disorder was increased to 30 percent.  The veteran continued 
to express disagreement with those increased ratings.  Cf. AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

The veteran testified at a personal hearing held in November 
2000.  The Veterans Law Judge (VLJ) who presided at that 
hearing has retired from the Board.  The transcript of that 
hearing is associated with the veteran's claims folder.  

In March 2001, the Board remanded these issues for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a SSOC in January 2003, which 
continued the previous denials.  The Board again remanded the 
claims in September 2003, so that a hearing requested by the 
veteran could be arranged.  The veteran presented personal 
testimony before the undersigned VLJ at a hearing at the RO 
in February 2004.  The transcript of that hearing is also of 
record.

Issues not on appeal

The Board observes that in addition to remanding the issues 
listed above, its March 2001 decision included a grant of 
service connection for tinnitus, which was on appeal at that 
time.  The Board's decision is final.  See 38 C.F.R. § 
20.1100 (2004).  An April 2001 RO decision assigned a 10 
percent disability rating for tinnitus.  The veteran has not 
disagreed with that decision.  Accordingly, that issue is not 
before the Board and will be addressed no further in this 
decision.  

The Board also notes that in November 2000 the veteran 
withdrew a perfected appeal on the issue of entitlement to 
service connection for bilateral pes planus; thus, that issue 
is no longer in appellate status.  38 C.F.R. § 20.204(c) 
(2004).

In a March 2002 rating decision, the RO granted service 
connection for diabetes and assigned a 20 percent disability 
rating.  The RO also denied the veteran's claim of 
entitlement to an increased rating for his service connected 
digestive disorder.  In a March 2003 rating decision, the RO 
denied service connection for arthritis of the left ankle, 
bilateral knees and hands, and lumbar spine.  In an April 
2004 rating decision, the RO granted service connection for 
chloracne and assigned a noncompensable disability rating.  
The RO also denied a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU).  To the Board's 
knowledge, the veteran has not disagreed with any of those 
decisions.  Accordingly, those issues are not within the 
Board's jurisdiction and they will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

During his February 2004 hearing, the veteran indicated that 
his service-connected sinusitis was getting worse.  See page 
(9) of the hearing transcript.  At page (10) of the 
transcript, the veteran stated that in "the last few months 
my shoulders got worse too."  At page (18) of the 
transcript, the veteran indicated that he was having a harder 
time listening with his right ear than he did before.  The 
Board notes that the most recent VA examinations were 
conducted in December 2002.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004); see also Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:


1.	VBA should schedule the veteran for a VA 
audiology examination to determine the current 
severity of his service-connected right ear hearing 
loss.  
A report of the examination should be 
associated with the veteran's VA claims 
folder. 

2.  VBA should schedule the veteran for a 
VA joints examination to determine the 
current severity of the veteran's left 
shoulder disorder.  The examiner is asked 
to provide range of motion measurements 
for the left shoulder, in degrees.  The 
examiner should also comment on how 
symptoms such as pain, weakness, 
incoordination and fatigability are 
associated with range of motion.  For any 
such symptoms found to be associated with 
range of motion of the left shoulder, the 
examiner is asked to describe the degree 
of motion at which such symptoms are 
first noted.  The examiner is also asked 
to comment on the presence of symptoms 
such as malunion, nonunion, or 
dislocation of the shoulder.  A report of 
the examination should be associated with 
the veteran's VA claims folder. 

3.  VBA should schedule the veteran for a 
VA examination to determine the current 
severity of his service-connected 
sinusitis.  The examiner is asked to 
describe all current manifestations of 
the veteran's sinusitis, and to comment 
on the presence of such symptoms as 
headaches, pain, purulent discharge, and 
crusting, as well as the history, if any, 
of incapacitating episodes (requiring bed 
rest and treatment by a physician).  The 
examiner should also comment on the 
veteran's description of ear infections 
and dental pain as being associated with 
his sinusitis.  A report of the 
examination should be associated with the 
veteran's VA claims folder. 

4.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claims.  If any of the 
claims remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case addressing those issues.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




